Citation Nr: 9915483	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  97-06 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Propriety of reduction from 100 percent to 30 percent for 
service-connected non-Hodgkin's lymphoma.

2  Whether the veteran's request for a hearing under the 
provisions of 38 C.F.R. § 3.105(h) was timely received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had more than 20 years of military service with 
the Maine Air National Guard; active service includes from 
October 1973 to January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that effectuated a reduction of the 
veteran's assigned evaluation for service-connected non-
Hodgkins lymphoma from 100 percent to 30 percent, and 
determined that the veteran had not timely requested a 
hearing following the notification of the proposed reduction.  
He timely appealed these determinations to the Board.

REMAND

The veteran has requested a Board hearing in connection with 
his appeal.  A hearing was scheduled before a member of the 
Board at the RO in March 1998; however, the veteran did not 
report for the hearing.  Another Board hearing was scheduled 
to be held at the RO in July 1998; that hearing was not held.  
Following the veteran's request for a new hearing date, the 
Board granted the motion in May 1999, and, by letter of the 
same date, requested that the veteran clarify what type of 
hearing he desired.  The veteran subsequently indicated that 
he desired a hearing before a member of the Board at the 
Manchester Regional Office.  

Accordingly, this case is hereby remanded to the RO for the 
following action:

1.  The RO should transfer the veteran's 
claims file to the Manchester RO for 
hearing purposes.

2.  The Manchester RO should schedule the 
veteran for a hearing before a member of 
the Board at the earliest available 
opportunity.  Unless the veteran 
indicates in a signed writing that he no 
longer desires such a hearing, the 
hearing should be held, and the claims 
file thereafter transferred to the Board 
in accordance with current applicable 
procedures.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence while the 
case is in remand status.  See Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).



		
	JACQUELINE E MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








